Title: To Benjamin Franklin from Catharine Greene, 24 June 1781
From: Greene, Catharine
To: Franklin, Benjamin


My Very Dear Friend
Warwick June the 24th. 1781
I did my Self the Pleasure to write you a Postcrip in Spoues letter by mr Austin of New haven a few days Past but am now at Providence where an oppertunity Presents of Sending my letter to morrow that I write you again as the other may Miscary and if it does not it will inform you of all our health and the Continuance of our Sincere love and affection for our Beloved Benjamin—you will not think Ive Commenst Quaker, becose Ive takin the Same Liberty with you before.
I wrote you Id Receivd yr faver Recomending those two Gentleman Sons of that Worthy Lady there. I wrote them as Polite a Billet as was Capable of wishing them to Spend Some time with us which they Designd doing but there Persute is Honour and they feard there might be some movement in there absince and did not honour us with a Visit. They are now on there March to head quarters the family they lodgd in in Providence Speaks highly of them as they do of the officers in General. Never was a Set of men Could behave better than they have Since in our State every family thinks there officer the Best we all wish to Speak French there is Numbers of them that has learnt English So as to Converse Very well. I inclose you a Paper that you may See the good News from the Southward if you have not had it by other hands. We are high in expecktation that this Camppain will Compleet our Wish and Pray Set out for home as we may Rejoice together on our Deliverance from the British yoke. The French go Determind from this Plaice to take New York. Heavens give them Success. We are Surpprised at the Baggage they Cart throw the Country. I askt our Gentleman why they did not advise them to Carry there Baggage by Water As far as harford oh they Sayd they ware Such old Waryers and we So yong they would not think we knew any thing of the matter they Choose to go Safe. How does your Dear Children do when did you See Benny you mentiond his Drawing I wish to See Some of it.
Your Dear Sister is tolerable well but exceeding Desireous to have a letter from her only Brother her Second Self tis long Since She has had a line from you there is a great deal of talking Round me excues Blunders.
From your most affectionate friend
Caty Greene

tis beyond Discription the Difficulties our People have gone throw to the Southward I wish I Could Send you Some of the accounts but I Beleive you hear Dismals enough we are now in good Spirits your Dear Sister took great Pains to get the Sermon you wrote for Sent the Page to mr Williams in Boston to [try] there. But he writes her he fears tis lost throw the hurry of the Weding yr Sincere C G
  We dont none of us know how to Subcribe a letter to you Proper So you will excues the Plain way.

 
Addressed: The Honble Benja. Franklin Esqr. / Minister plenipotentiary / at the Court of France / Paris
Endorsed: Mrs Greene
